UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 14, 2011 PILGRIM’S PRIDE CORPORATION (Exact Name of registrant as specified in its charter) Delaware 1-9273 75-1285071 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1770 Promontory Circle Greeley, CO 80634-9038 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(970) 506-8000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On February 14, 2011, Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), issued a press release announcing that it will host an annual meeting of stockholders (the “2011 Annual Meeting”) on Friday, April 29, 2011, at 11 a.m. Eastern Time.In order for stockholder proposals submitted pursuant to Rule 14a-8 of the Securities Exchange Act of 1934, as amended, to be considered for inclusion in the proxy materials for the 2011 Annual Meeting, they must be received by the Company’s Secretary at the Company’s principal executive offices no later than the close of business on March 4, 2011. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit NumberDescription Pilgrim’s Pride Corporation press release dated February 14, 2011. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM’S PRIDE CORPORATION Date:February 16, 2011By: /s/ Gary D. Tucker Gary D. Tucker Principal Financial Officer EXHIBIT INDEX Exhibit NumberDescription Pilgrim’s Pride Corporation press release dated February 14, 2011.
